Citation Nr: 0406704
Decision Date: 03/15/04	Archive Date: 05/14/04
DOCKET NO. 03-02 782A                       DATE MAR 15 2004

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama

THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral plantar calluses with clawing of toes.

2. Entitlement to service connection for heart disease.

REPRESENTATION

Appellant represented by: Alabama Department of Veterans Affairs

INTRODUCTION

The veteran served on active duty from April 1966 to April 1968.

The current appeal to the Board of Veterans' Appeals (Board) arose from a September 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.



The RO determined that new and material evidence had not been submitted to reopen a claim of entitlement to service connection for bilateral plantar callosities with clawing of toes, and denied entitlement to service connection for heart murmur.

The claim of entitlement to service connection for heart disease is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC. VA will notify you if further action is required on your part.

FINDINGS OF FACT

1. In February 1988 the Board denied entitlement to service connection for bilateral plantar callosities with clawing of the feet.

2. Evidence submitted since the February 1988 decision bears directly and substantially upon the issue at hand, and because it is neither duplicative nor cumulative and is significant, it must be considered in order to fairly decide the merits of the claim.

3. The competent and probative evidence of record establishes that preexisting bilateral plantar callosities with clawing of the feet worsened beyond normal progression during active service.

CONCLUSIONS OF LAW

1. Evidence received since the February 1988 decision wherein the Board denied entitlement to service connection for bilateral plantar calluses is new and material, and the veteran's claim for that benefit is reopened. 38 U.S.C.A. §§ 5107,5108, 7104(b) (West 2002); 38 C.F.R. §§ 3.156(a), 3.160(d), 20.1100, 20.1104, 20.1105 (2003).

- 2



2. Preexisting bilateral plantar callosities with clawing of the feet were aggravated by active service. 38 U.S.C.A. §§ 1110, 1132, 1153,5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303,3.304,3.306 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Bilateral Plantar Callosities with Clawing of the Feet

The evidence which was of record prior to February 1988 decision wherein the Board denied entitlement to service connection for bilateral plantar callosities with clawing of the toes is reported in pertinent part below.

The service medical records disclosed that no pertinent abnormalities of the feet were found on examination for induction in June 1965. The veteran required trimming for calluses on the feet in April and November 1966.

A January 1967 dermatological consultation confirmed a diagnosis of plantar callosities. When he was examined in December 1967 for separation from service, no abnormalities of feet were found.

A May 1986 letter from a private physician, MPD (initials), MD, shows he treated the veteran beginning in December 1985 for a long history of calluses on both feet. The examination diagnosis was plantar callosities with clawing of the toes.

The evidence which was associated with the claims file subsequent to the February 1988 decision wherein the Board denied entitlement to service connection for bilateral plantar callosities with clawing of the toes is reported in pertinent part below.

-3



An August 1998 VA medical examination report shows a diagnosis of bilateral painful plantar callosities with clawing of lateral 4 toes, postoperative bilateral metatarsal osteotomies.

Associated with the claims file in 2002 were treatment reports dated in the mid1980s referable to bilateral plantar callosities with clawing of the toes.

In a June 2002 letter Dr. MPD Jr. advised that the veteran has severe plantar calluses with very severe metatarsalgia. In a February 2003 letter he advised that the veteran's bilateral foot disability was surely aggravated by his period of service if such existed prior thereto, and if not, that his bilateral foot disability had its origins therein.

Criteria
New and Material Evidence

An application, formal or informal, which has been allowed or disallowed by the agency of original jurisdiction, becomes final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is earlier. 38 C.F.R. § 3.160(d).

A claim disallowed by the Board may not be reopened on the same factual basis. 38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.

When an appellant requests that a claim be reopened after an appellate decision has been promulgated and submits evidence in support thereof, a determination as to whether such evidence is new and material must be made, and if it is, as to whether it provides a basis for allowing the claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 20.1105.

When a claim is disallowed by the Board, the claim may not thereafter be reopened and allowed, and a claim based upon the same factual basis may not be considered. 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2002).

- 4



The Board does not have jurisdiction to consider a previously adjudicated claim unless new and material evidence is presented. Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).

If new and material evidence is presented or secured with respect to a claim, which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003); Hickson v.West, 12 Vet. App. 247 (1999).

The United States Court of Appeals for Veterans Claims (CA VC) has held that when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim. Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The CA VC has held that VA is required to review for its newness and materiality only the evidence submitted by an appellant since the last final disallowance of a claim on any basis in order to determine whether a claim should be reopened and readjudicated on the merits. Evans v. Brown, 9 Vet. App. 273 (1996).

In order to reopen a claim by providing new and material evidence, the appellant must submit evidence not previously submitted to agency decision makers which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant, and which by itself or in connection with evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim. 38 CFR § 3.156(a); see also Hodge v. West, 155 F.3d 1356, 1361 (Fed. Cir. 1998) (the paramount concern in evaluating any judicial test for new and material evidence is its consistency with the regulation).

It has been held that, in accordance with 38 C.F.R. § 3.156, evidence is new and material if it:

(1) was not of record at the time of the last final disallowance of the claim and is not merely cumulative of evidence of record;

- 5 



(2) is probative of the issue at hand; and

(3) is significant enough, either by itself or in conjunction with other evidence in the record that it must be considered to decide the merits of the claim. See Anglin v.
West, 203 F.3d 1343, 1345-1346 (Fed. Cir. 2000) (upholding the first two prongs of the Colvin new and materiality test while defining how materiality is established

(the third prong as listed above)); see also Shockley v. West, 11 Vet. App. 208, (1998); Evans v. Brown, 9 Vet. App. 273, 283 (1996); Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Evidence may be new and material even though such evidence does not warrant a revision of a previous decision. Hodge, 155 F.3d at 1362 (overruling the third prong of the Colvin test (that the evidence must be reasonably likely to change the outcome of the decision)).

New evidence is evidence, which (1) was not in the record at the time of the final disallowance of the claim, and (2) is not merely cumulative of other evidence in the record. Smith v. West, 12 Vet. App. 312 (1999); Evans, supra at 283. New evidence is considered to be material where such evidence provides a more complete picture of the circumstances surrounding the origin of the veteran's injury or disability, even where it will not eventually convince the Board to alter its decision. Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992); Duran v. Brown, 7 Vet. App. 216, 220 (1994). However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under § 5108. See Moray v. Brown, 5 Vet. App. 211,214 (1993).

The Board notes that 38 C.F.R. § 3.156 was recently amended, and that the standard for finding new and material evidence has changed as a result. 66 Fed. Reg. 45,620, 45,630 (August 29,2001) (codified at 38 C.F.R. § 3.156(a)).

- 6



However, this change in the law is not applicable in this case because the appellant's claim was not filed on or after August 29, 2001, the effective date of the amendment. 66 Fed. Reg. 45,620, 45,629 (August 29,2001).

Service Connection

In order to establish service connection for a claimed disability the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2003).

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b) (2003).

This rule does not mean that any manifestation in service will permit service connection. To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."

When the disease identity is established, there is no requirement of evidentiary showing of continuity. When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303(b) (2003).

- 7 



The CAVC has held that, in order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999) .

38 U.S.C.A. § 1132 provides that every person employed in the active military, naval, or air service, in peacetime, for six months or more shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment. Id.

38 C.F.R. § 3.303(c) provides that there are medical principles so universally recognized as to constitute fact (clear and unmistakable proof), and when in accordance with these principles existence of a disability prior to service is established, no additional or confirmatory evidence is necessary. Consequently with notation or discovery during service of such residual conditions (scars; fibrosis of the lungs; atrophies following disease of the central or peripheral nervous system; healed fractures; absent, displaced or resected parts of organs; supernumerary parts; congenital malformations or hemorrhoidal tags or tabs, etc.) with no evidence of the pertinent antecedent active disease or injury during service the conclusion must be that they preexisted service. Similarly, manifestation of lesions or symptoms of chronic disease from date of enlistment, or so close thereto that the disease could not have originated in so short a period will establish preservice existence thereof. Conditions of an infectious nature are to be considered with regard to the circumstances of the infection and if manifested in less than the respective incubation periods after reporting for duty, they will be held to have preexisted service. 38 C.F.R. § 3.303(c) (2003).

- 8 



A preexisting injury or disease will be considered to have been aggravated by active service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) (2003).

Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service. This includes medical facts and principles, which may be considered to determine whether the increase is due to the natural progress of the condition. Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service. The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, including postoperative scars, absent or poorly functioning parts or organs, will not be considered service connected unless the disease or injury is otherwise aggravated by service. 38 C.F.R. § 3.306(b) (2003).

The CAVC has held that temporary flare-ups of a pre- existing injury or disease are not sufficient to show aggravation, unless the underlying disorder, as contrasted to the symptoms, is worsened. Hunt v. Derwinski, 1 Vet. App. 292, 296-7 (1991).

The Board notes that the CA VC held in Crowe v. Brown, 7 Vet. App. 238 (1994), that even if the appellant's disability is properly found to have preexisted service, the presumption of aggravation must also be addressed; and that a preexisting injury or disease will be considered to have been aggravated by active service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease pursuant to 38 D.S.C.A. § 1153 and 38 C.F.R. § 3.306(a).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

- 9 



The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. (West Supp. 2002).

Analysis

Preliminary Matter: Duty to Notify & to Assist

At the outset, it should be noted that on November 9,2000, the President signed into law the Veterans Claims Assistance Act of2000 (VCAA), Pub. L. No. 106475, 114 Stat. 2096 (2000).

This law eliminates the concept of a well-grounded claim, redefines the obligations of V A with respect to the duty to assist, and supersedes the decision of the CA VC in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which had held that VA cannot assist in the development of a claim that is not well grounded.

This change in the law is applicable to all claims filed on or after the date of enactment of the VCAA, or filed before the date of enactment and not yet final as of that date. VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 note (Effective and Applicability Provisions).

On August 29,2001, the final regulations implementing the VCAA were published in the Federal Register; The portion of these regulations pertaining to the duty to notify and the duty to assist are also effective as of the date of the enactment of the VCAA, November 9,2000. 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be codified at 38 C.F.R. § 3.159).

- 10



The Board, however, is satisfied that all necessary development pertaining to the issues of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral plantar callosities with clawing of the toes, and the claim of entitlement to service connection for bilateral plantar callosities on a de novo basis has been properly undertaken.

The Board is confident in this assessment because the evidence as presently constituted is sufficient in establishing a full grant of benefits. Therefore, any outstanding development not already conducted by VA is without prejudice; hence, any deficiencies in the duties to notify and to assist constitute harmless error.

Additional development -by the Veterans Benefits Administration Appeals Management Center (VBA AMC) would only serve to further delay resolution of the claim. Bernard, supra.

For reasons stated below, the VCAA is not applicable to this case with respect to the issue of entitlement to service connection for heart murmur. ld.

New & Material Evidence

The September 2002 RO determination as to whether evidence is "new and material" for purposes of reopening is subject to de novo adjudication by the Board. Barnett, supra.

For the reasons set forth below, the Board finds that new and material evidence has been submitted. The claim is therefore reopened. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.I56(a).

When a veteran seeks to reopen a finally denied claim, the Board must review all of the evidence submitted since that action to determine whether the claim should be reopened and readjudicated on a de novo basis. Glynn v. Brown, 6 Vet. App. 523, 529 (1994).

- 11 



The basis of the prior final denial was that the preexisting bilateral plantar callosities with clawing of the toes had not been aggravated by the veteran's period of active service. Additional medical evidence has been associated with the claims file since the February 1988 Board decision, and this additional evidence is clearly new and material because for the first time there is competent medical evidence that the preexisting bilateral foot disorder was aggravated by active service.

In this regard, the evidence shows that in the opinion of the veteran's private attending physician, his bilateral foot disability is definitely due to his period of service whether on the basis of incurrence or aggravation. The private physician has opined that the bilateral foot disability was aggravated by the veteran's period of active service. He has advised that the veteran continues to be treated therefor. This evidence is new because it was not associated with the claims file prior to the February 1988 denial.

This evidence is also material because it bears directly and substantially upon the issue at hand, and must be considered in order to fairly decide the merits of the veteran's claim. The Board finds that the presumably credible evidence, Justus, supra, submitted since the February 1988 Board decision contributes to a more complete picture of the circumstances surrounding the origin of the veteran's bilateral foot disability. Hodge, supra. Consequently, the record contains new and material evidence, such that the Board must reopen the claim. Manio, supra.

Service Connection

Following the point at which it is determined that all relevant evidence has been obtained, it is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record in its whole. Owens v. Brown, 7 Vet. App. 429, 433 (1995); see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v.Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

- 12 



In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 (1999) (Observing that in a case where the claimant was also a physician, and therefore a medical expert, the Board could consider the appellant's own personal interest; citing Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding that while interest in the outcome of a proceeding "may affect the credibility of testimony it does not affect the competency to testify." (citations omitted).

The Board reiterates the basic three requirements for prevailing on a claim for service connection: (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service injury or disease and a current disability. See Hickson, supra.

The issue for appellate review is straight forward. The veteran does have the disability at issue; that is, bilateral plantar callosities with clawing of the toes. There is evidence of service documentation of treatment of this disorder reported to have preexisted service. A competent medical professional has expressed the opinion that the veteran's bilateral foot disability was aggravated by his period of active service. In other words, the veteran's bilateral foot disability cannot be dissociated from his period of active service on the basis of aggravation, thereby warranting entitlement to a grant of service connection. 38 U.S.C.A. §§ 1110, 1132, 1153,5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2003).

ORDER

The veteran, having submitted new and material evidence to reopen a claim of entitlement to service connection for bilateral plantar callosities with clawing of the feet, the appeal is granted in this regard.

- 13 



Entitlement to service connection for bilateral plantar callosities with clawing of the feet is granted.

REMAND

This claim must be afforded expeditious treatment by the Veterans Benefits Administration (VBA) AMC. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (CAVC) for additional development or other appropriate action must be handled in an expeditious manner. See The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645,4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes). In addition, VBA's Adjudication Procedure Manual, M21-1, Part IV, directs the ROs (Of VBA AMC) to provide expeditious handling of all cases that have been remanded by the Board and the CA VC. See M21-1, Part IV, paras. 8.43 and 38.02.

The CA VC has held that section 5103(a), as amended by the VCAA and § 3.159(b), as recently amended, require VA to inform a claimant of which evidence VA will provide and which evidence claimant is. to provide, and remanding where VA failed to do so. See Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 38 U.S.C.A. §§ 5100,5102,5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.26(a) (2003).

A review of the service medical records discloses that a systolic ejection murmur was noted during service in November 1967 and February 1968 examinations. A November 2003 letter from a private physician shows he now has mitral valve prolapse with secondary mitral regurgitation with a reference to mild mitral regurgitation and mitral valve prolapse shown on electrocardiogram in the mid1980s.

The Board is of the opinion that a contemporaneous special cardiology examination is necessary is order to ascertain whether any heart disorder currently shown is related to findings in service.

- 14



The Board observes that additional due process requirements may be applied as a result of the enactment of the VCAA and its implementing regulations. See 38 U.S.C.A. §§ 5100, 5102,5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).

Accordingly, the case is REMANDED to the VBA AMC for the following action:

1. The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the VBA AMC or RO. Kutscherousky v. West, 12 Vet. App. 369 (1999).

2. The VBA AMC must review the claims file and ensure that all VCAA notice obligations have been satisfied in accordance with 38 U.S.C.A. §§ 5102,5103, and 5103A (West 2002), Veterans Benefits Act of2003, Pub. L. 108-183 ,§ 701, 117 Stat. 2651, ---- (Dec. 16, 2003) (to be codified at 38 U.S.C.A. § 5103), and any other applicable legal precedent.

Such notice should specifically apprise the appellant of the evidence and information necessary to substantiate his claim and inform him whether he or VA bears the burden of producing or obtaining that evidence or information, and of the appropriate time limitation within which to submit any evidence or information. 38 U.S.C.A. § 5103(a) and (b) (West 2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

3. The VBA AMC should contact the veteran and request that he identify all healthcare providers, VA and non- VA, inpatient and outpatient, who have treated him for heart disease since service.

- 15 



He should be requested to complete and return the appropriate release forms so that VA can obtain any identified evidence. All identified private treatment records should be requested directly from the healthcare providers. Regardless of the veteran's response, the VBA AMC should obtain all outstanding VA treatment reports. All information which is not duplicative of evidence already received should be associated with the claims file.

4. If the VBA AMC is unable to obtain any of the relevant records sought, it shall notify the veteran that it has been unable to obtain such records by identifying the specific records not obtained, explaining the efforts used to obtain those records, and describing any further action to be taken with respect to the claim. VCAA, Pub. L.No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C.§ 5103A(b)(2)).

5. The VBA AMC should arrange for a VA special cardiology examination of the veteran by a specialist in cardiovascular diseases for the purpose of ascertaining whether any heart disorders found on examination are related to service.

The claims file and a separate copy of this remand must be made available to and reviewed by the examiner prior and pursuant to conduction and completion of the examination(s). The examiner must annotate the examination report(s) that the claims file was in fact made available for review in conjunction with the examination(s). Any further indicated special studies must be conducted.

- 16



It is requested that the examiner address the following medical issues:

(a) Does the veteran have any chronic acquired cardiovascular disorder(s)?

(b) If so, is it at least as likely as not that any such disorder( s) is/are related to service, or if preexisting service, was/were aggravated thereby? The attention of the examiner is directed to the November 1967 and February 1968 examinations.

Any opinions expressed by the examiner must be accompanied by a complete rationale.

6. Thereafter, the VBA AMC should review the claims file to ensure that all of the foregoing requested development has been completed. In particular, the VBA AMC should review the requested examination report(s) and required medical opinions to ensure that they are responsive to and in complete compliance with the directives of this remand and if they are not, the VBA AMC should implement corrective procedures. The Board errs as a matter oflaw when it fails to ensure compliance, and further remand will be mandated. Stegall v. West, 11 Vet. App. 268 (1998).

In addition, the VBA AMC must review the claims file to ensure that any other notification and development action required by the VCAA, Pub. L. No. 106-475 is completed.

- 17 



In particular, the VBA AMC should ensure that the new notification requirements and development procedures contained in sections 3 and4 of the Act (38 D.S.C. §§ 5102,5103, 5103A and 5107) are fully complied with and satisfied.

7. After undertaking any further development deemed essential in addition to that specified above, the VBA AMC should readjudicate the claim of entitlement to service connection for a chronic acquired heart disorder.

If the benefit requested on appeal is not granted to the veteran's satisfaction, the VBA AMC should issue a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations pertinent to the claim currently on appeal. A reasonable period of time for a response should be afforded. Thereafter, the case should be returned to the Board for final appellate review, if in order. By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the veteran until he is notified by the VBA AMC; however, the veteran is hereby notified that failure to report for any scheduled VA examination(s) without good cause shown may adversely affect the outcome of her claim for service connection, and may result in its denial.
38 C.F.R. § 3.655 (2003).

	
	RONALD R. BOSCH
Veterans Law Judge, Board of Veterans' Appeals



- 18 




